PER CURIAM.
This is an appeal by the plaintiff Karen Davis from a final summary judgment in an action for intentional infliction of mental distress and related punitive damages. We affirm the final judgment because the record affirmatively demonstrates that the defendant Gulf Life Insurance Company’s conduct in arbitrarily refusing to pay on a valid insurance claim filed by its insured [the plaintiff herein] does not, as a matter of law, amount to the type of conduct *1013which is made actionable under the tort of intentional infliction of mental distress, namely, conduct which is “ ‘so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.’ ” Metropolitan Life Ins. Co. v. McCarson, 467 So.2d 277, 278-79 (Fla.1985) (quoting from Restatement of Torts (Second) § 46, comment d (1965)); see Campbell v. Prudential Ins. Co., 480 So.2d 666, 667 (Fla. 5th DCA 1985); Bowen v. Aetna Life & Casualty Co., 10 F.L.W. 2659 (Fla. 3d DCA Dec. 3, 1985).
Affirmed.